Order entered October 9, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00716-CV

                        JOSE SYLVESTERE LOPEZ, Appellant

                                            V.

                                CLAUDIA LOPEZ, Appellee

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-11-05531-S

                                        ORDER
      Before the Court are appellant’s October 3, 2013 and October 7, 2013 motions for an

extension of time to file an amended brief. We GRANT the motions TO THE EXTENT that

appellant shall file his amended brief on or before NOVEMBER 12, 2013.




                                                 /Ada Brown/
                                                 ADA BROWN
                                                 JUSTICE